        Case 1:21-mj-00405-RMM Document 1-1 Filed 04/27/21 Page 1 of 7




AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, John M. Capano, being duly sworn, depose and state as follows:

                                  PURPOSE OF AFFADIVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging

DEANDRE JAMAL POSEY (hereinafter, “POSEY”) with a violation of 18 U.S.C. § 922(g)(1).

                                       INTRODUCTION

       2.      I am “an investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Section 2516 of Title 18, United States Code.

       3.      I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) since May 2016, and a sworn law enforcement officer since July 2014 (having

previously been a Police Officer in the New York City Police Department). I am currently assigned

to the ATF Washington Field Division, High Intensity Drug Trafficking Area (HIDTA) group,

which is tasked with investigating drug-related crime. I have successfully completed numerous

training programs hosted by ATF, the Federal Law Enforcement Training Center, and other law

enforcement agencies and organizations. I have received specialized training in the investigation

of federal crimes involving the trafficking and possession of firearms and controlled substances.

Further, I have participated in numerous drug and firearm trafficking investigations that resulted

in the arrest and convictions of numerous subjects, the seizure of property and assets, and the

seizure of controlled substances and firearms.

       4.      I submit this affidavit in support of a criminal complaint and arrest warrant charging

                                                   1
        Case 1:21-mj-00405-RMM Document 1-1 Filed 04/27/21 Page 2 of 7




that, on or about April 26, 2021, within the District of Columbia, DEANDRE POSEY, after being

convicted of a crime punishable by a term of imprisonment greater than one year, did unlawfully,

knowingly, and intentionally possess a firearm that has traveled in interstate commerce in violation

of Title 18, United States Code, Section 922(g)(1). The facts in this affidavit come from my

personal observations, my training and experience, and information obtained from other agents

and witnesses. This affidavit is intended merely to show that there is sufficient probable cause for

the requested warrant and does not set forth all my knowledge about this matter.

                                          PROBABLE CAUSE

       5.      On March 29, 2021, an ATF Confidential Informant1, (hereinafter the “CI”), called

POSEY at 202-597-7154 to set up the purchase of a half-pound of marijuana for the following

day, March 30, 2021. During the phone call, POSEY and the CI agreed on a price between $1200

and $1250.

       6.      On March 30, 2021, the CI was instructed to purchase marijuana from POSEY at

4665 South Capitol Street SW, Washington, D.C. Prior to the purchase, the CI vehicle was

equipped with a video recording device and the CI was provided with an additional

recorder/transmitter. Law enforcement searched the CI and CI vehicle, which yielded no

contraband. Before leaving for the Exxon at 4665 South Capitol Street SW, the CI was given



1
  An ATF CI was used during this investigation. The CI provided information regarding narcotics
traffickers in the District of Columbia and conducted controlled purchases of narcotics. The CI
was shown to be reliable to law enforcement. The CI never knowingly made any statements
known to be untruthful to your affiant or other agents involved in this investigation. Most of the
information that the CI provided was corroborated, to the extent possible, through surveillance
and controlled purchases of narcotics. The CI was compensated by law enforcement for the
assistance it provided. The CI has a criminal history that includes a felony narcotics conviction.


                                                 2
        Case 1:21-mj-00405-RMM Document 1-1 Filed 04/27/21 Page 3 of 7




$1500.00 of recorded ATF funds and, at about 1:35 p.m., called POSEY to inform him that the CI

was about 5 minutes away. POSEY informed the CI that he was “out here.”

       7.      The CI arrived at the Exxon at about 1:40 p.m. and parked on the parking lot near

the gas pumps. The CI then exited the vehicle and approached POSEY, who was standing outside

of the gas station. After greeting the CI, agents monitoring Close Circuit Television (CCTV)

footage of the exterior of the Exxon saw POSEY approach an unidentified black male (hereinafter,

UNIDENTIFIED SUBJECT) who was standing near a dark blue BMW sedan with darkly tinted

windows. After POSEY approached UNIDENTIFIED SUBJECT, UNIDENTIFIED SUBJECT

reached into the front of the BMW, at which time the vehicle’s trunk opened. UNIDENTIFIED

SUBJECT then pulled a black bag from the trunk of the car and handed it to POSEY.

       8.      POSEY and the CI then walked over to the CI’s car and got in about 1:42 p.m. The

CI entered the driver’s seat and POSEY the front passenger seat. POSEY placed the black plastic

bag he had received from UNIDENTIFIED SUBJECT on the car’s center console. The CI

examined the contents and remarked to POSEY that the CI was going to trade it for a pistol. The

CI then paid POSEY $1250.00 in recorded ATF funds for the suspected marijuana. The CI and

POSEY briefly discussed “dog food” and “eight balls” (common slang terms for heroin and 3.5

grams of cocaine base, respectively) and POSEY stated he would have to check about getting

them. The CI then told POSEY that the CI bought those (referring to narcotics) and traded them

for guns. The CI then said that it needed them (referring to guns), leading POSEY to say he needed

something too. The CI then asked POSEY whether he needed “something” (referring to a gun), to

which POSEY replied, “hell yeah.” CI indicated that it would check back with POSEY for the




                                                3
        Case 1:21-mj-00405-RMM Document 1-1 Filed 04/27/21 Page 4 of 7




firearm and asked POSEY to let the CI know if POSEY got “dog food.” POSEY left the vehicle

at about 1:44 p.m. The CI then departed.

       9.      Following the purchase, the CI was met by law enforcement and led to out of the

area. Agents weighed the suspected marijuana, which weighed about 232.1 grams, including

packaging. Law enforcement later conducted a field test of a small sample of the suspected

marijuana which resulted in a positive reaction for the presence of THC. The alleged marijuana

has since been submitted to a DEA laboratory for analysis.

       10.     On April 3, 2021, the CI placed a recorded phone call to POSEY to discuss a firearm

transaction. The CI told POSEY that the CI talked to the CI’s man about “what we talked about”

(referring to a conversation between POSEY and the CI about firearms on March 30, 2021). The

CI then asked POSEY how much he was trying to spend, to which POSEY asked what the price

was. The CI alluded to an automatic firearm costing fifteen hundred or twelve hundred dollars.

The CI then told POSEY that the CI could probably get something else for less, to which POSEY

replied affirmatively. The CI then asked “that’s what you want?” POSEY stated, “really four oh.”

The CI told POSEY that the CI would check and call POSEY back. Based on the context of the

conversation, your affiant’s training and experience, and the investigation to date, your affiant

believes “really four oh” to mean that POSEY is requesting a .40 caliber pistol from the CI.

       11.     On April 14, 2021, the CI made two calls to POSEY without receiving a response.

Later that day, POSEY called the CI back. After exchanging greetings, the CI informed POSEY

that the CI would come see POSEY in a few days and would need the “same thing” (referring to a

half pound of marijuana). POSEY replied “yeah.” The CI then asked POSEY what he needed.

POSEY replied, “four o.” POSEY also stated “no 9.” As POSEY and the CI continued to speak,


                                                4
         Case 1:21-mj-00405-RMM Document 1-1 Filed 04/27/21 Page 5 of 7




POSEY told the CI to tell the CI’s associate to get POSEY a “compact four five.” Based on your

affiant’s experience, training and the investigation to date, your affiant believes that POSEY is

requesting a .40 caliber pistol or a .45 caliber compact pistol, and “9” refers to a 9 millimeter pistol.

The above conversation was recorded by law enforcement.

        12.     On April 21, 2021, the CI made a recorded call to POSEY to discuss a future

firearm transaction. POSEY and the CI exchanged greetings, followed by the CI informing

POSEY that his associate had had some “ID problems.” The CI then told POSEY they would be

ready sometime next week. The CI also told POSEY that it would be $800.00 and that POSEY

could pay in either cash or marijuana. POSEY agreed and said that if he did that, he would pay

80 grams of marijuana.

        13.     On April 24, 2021 at about 1:03 p.m., the CI called POSEY and informed him

that the CI was going to pick “your thing” (referring to a firearm) up in the morning. The CI then

told POSEY that the CI would meet him on Monday morning. The CI and POSEY discussed the

logistics and payment for the transaction before the call ended. POSEY later called the CI at

about 1:34 p.m. with no response from the CI. The CI called POSEY back at about 1:42 p.m. At

that time, POSEY explained that he had called the CI back to ask whether there was a “carton of

eggs with it.” Based on your affiant’s training, experience in conducting firearms and narcotics

investigations, as well as participated in this investigation, your affiant believes that POSEY

asking about a “carton of eggs” is actually POSEY asking the CI whether the firearm will come

with ammunition. The above calls were recorded by law enforcement.

        14.     On April 26, 2021, the CI called POSEY at about 6:39 a.m. and agreed to meet

POSEY near the Exxon. A short time later, the CI called POSEY again and told him to meet the


                                                   5
        Case 1:21-mj-00405-RMM Document 1-1 Filed 04/27/21 Page 6 of 7




CI at the post office (located at 400 Southern Avenue SE, Washington, D.C.). These calls were

recorded by law enforcement.

       15.     POSEY, alone in a white sedan, arrived at the post office at about 7:33 a.m. Upon

arriving, POSEY got into the CI’s vehicle and began weighing bags of suspected marijuana.

After discussing the weight of the suspected marijuana, the CI provided POSEY with a Glock

Model 36 .45 caliber pistol, bearing serial number FUG075 in exchange for the suspected

marijuana. The CI got out of the vehicle to retrieve ammunition for POSEY, at which time the

arrest was initiated. At the time of his arrest, POSEY was standing at the rear of the CI’s vehicle

and was taken into custody without incident. Law enforcement recovered the Glock pistol from

POSEY’s jacket pocket.

       16.     In 2019, POSEY was arrested and charged in the Superior Court for the District

of Columbia with Robbery (case no. 2019 CF3 004218) for an offense committed on or about

March 15, 2019. POSEY later pled guilty to one count of Attempt to Commit Robbery on May

31, 2019. On August 1, 2019, POSEY was sentenced to 32 months incarceration with all but 14

months suspended, followed by a term of supervised probation.

       17.     Glock pistols are not manufactured within the District of Columbia, thus the

firearm in POSEY’S possession traveled in interstate commerce.

                                             CONCLUSION

       18.     Based upon the foregoing, I submit there is probable cause to believe that, on or

about April 26, 2021, within the District of Columbia, the defendant, DEANDRE POSEY,

knowing he had previously been convicted of a crime punishable by a term of imprisonment

greater than one year in the Superior Court for the District of Columbia, did unlawfully, knowingly,


                                                 6
        Case 1:21-mj-00405-RMM Document 1-1 Filed 04/27/21 Page 7 of 7




and intentionally possess a firearm, that is, a Glock Model 36 .45 caliber pistol, bearing serial

number FUG075, which has been possessed, shipped, and transported in and affecting interstate

and foreign commerce in violation of Title 18, United States Code, Section 922(g)(1).

                                     Respectfully submitted,


                                     ___________________________________________
                                     Special Agent John M. Capano
                                     Bureau of Alcohol, Tobacco, Firearms and Explosives


Attested to by applicant in accordance with the required of Fed. R. Crim. P. 4.1 by Telephone
(specify reliable electronic means).



                                     ___________________________________________
                                     The Honorable Robin M. Meriweather
                                     United States Magistrate Judge




                                               7
